cv5-645                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-95-00645-CV






Marcos Gutierrez, Appellant



v.



Lisa Michelle Gutierrez, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT

NO. 94-0700, HONORABLE JACK ROBISON, JUDGE PRESIDING





PER CURIAM

	Marcos Gutierrez attempted to appeal a judgment favoring Lisa Michelle Gutierrez. 
The transcript, however, was not filed timely.  His affidavit of inability to pay contained therein
lacked the required notice to the opposing party and court reporter.  The clerk of this Court wrote
him, noting these deficiencies and noting the deadline within which he could file a motion to
extend time to file the transcript.  
	The time for filing the motion for extension of time to file the transcript passed with
no action by Marcos Gutierrez.  The transcript therefore is untimely and we cannot file it. 
Without a transcript of record, Marcos Gutierrez has not invoked this Court's jurisdiction.  
	We dismiss this cause for want of jurisdiction.

Before Justices Powers, Jones and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:   February 14, 1996
Do Not Publish